            Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 1 of 10



                                                                        USDCSDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ELECTRONICALLY FILED
- - - -- - - - - - -- - - - -- - -X
UNITED ST A TES OF AMERICA,
                                                                        DOC#:
                                                                        DATE FILED:          [
                                                                                                 IloJO).p
                                                                                                    f



        -against-                                                     14 CR 810-07 (CM)

GANEENE GOODE,

                                   Defendant.
- - - - - - - - -- - - - -- - - - -X
    DECISION AND ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J. :

        Ganeene Goode was charged along with ten co-defendants with conspiring to distribute

millions of oxycodone tablets, through sham clinics and pain management facilities in New

York. Goode pleaded guilty and was sentenced to 48 months' imprisonment. She is presently

serving her sentence at the Bureau of Prisons medical facility in Fort Worth Texas. Her

projected release date, with good time credit, is July 1, 2021 .

        Before the Court is Goode 's renewed motion for compassionate release, filed pursuant to

18 U.S.C. §3582(c)(l)(A)(i), as amended by the First Step Act ("FSA"), P.L. 115-391. 1

        Goode' s renewed motion is granted.

        The Compassionate Release Statute

        A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.

        Until last December, a court could not modify a defendant' s duly-imposed sentence on

compassionate release grounds unless it received a motion from the Bureau of Prisons asking


1
 The Court assigned Bobbie C. Stemheim , Esq ., from the court 's CJA panel , to prepare Ms . Goode's renewed
motion for compassionate release.




                                              Copi~axed/handed to counsel on -1..JIO                        I ~~
               Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 2 of 10




that the court consider such modification. 18 U.S.C.A. § lBl.13. Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(l)(A) (Policy Statement) (Effective November 1,

2006; amended effective November 1, 2007; November 1, 2010; November 1, 2016; November

1, 2018).

        In December 2018 , as part of the First Step Act, Congress worked a change to that rule of

long standing. A court may now consider a motion for compassionate release made by a

defendant who has exhausted his administrative remedies by petitioning the Director of the BOP

to make such a motion, assuming the Director fails to act on the inmate's request within thirty

days:

        [T]he court, ... upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant's facility, whichever is earlier, may
        reduce the term of imprisonment ...

18 U.S.C. § 3582(c)(l)(A) (emphasis added).

        The court may modify a sentence on compassionate release grounds only:

        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that ... extraordinary and compelling reasons warrant such a
        reduction ... and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission ....

        The relevant Sentencing Commission policy statement is found in U.S.S.G. § 1B 1.13. It

provides that the Court may reduce the term of imprisonment only if three conditions are met:

        (i)       extraordinary and compelling reasons warrant the reduction, id. § 1B 1.13(1 )(A);

        (ii)      the defendant is not a danger to the safety of any other person or to the
                  community, as provided in 18 U.S.C. § 3142(g), id.§ lBl.13(2); and

        (iii)     "the reduction is consistent with this policy statement. id.§ 1B1.13(3).




                                                   2
                Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 3 of 10




         The Application Notes describe the circumstances under which "extraordinary and

compelling reasons exist." Id. § lBl.13 Application Note 1. One of those is the defendant's

medical condition:

         (A) Medical Condition of the Defendant.-


         (ii)     The defendant is-

         (I) suffering from a serious physical or medical condition,

         (II) suffering from a serious functional or cognitive impairment, or

         (III) experiencing deteriorating physical or mental health because of the aging
         process, that substantially diminishes the ability of the defendant to provide self-
         care within the environment of a correctional facility and from which he or she is
         not expected to recover.

Id. § 1B 1.13 Application Note 1(A). Goode's motion is predicated on her medical condition,

which she contends has deteriorated substantially since she was first incarcerated.

         According to a Program Statement issued by the BOP after passage of the First Step Act,

a defendant may be considered for a reduced sentence based on a his/her medical condition only

ifs/he

         (i)       has an "incurable, progressive illness" or has "suffered a debilitating injury from
                   which [he] will not recover;"

         (ii)       is "[c]ompletely disabled, meaning the [defendant] cannot carry on any self-care
                   and is being totally confined to a bed or chair"' or

         (iii)      is " [c]apable of only limited self-care and ... confined to a bed or chair more than
                   50% of waking hours."

U.S. Department of Justice, Federal Bureau of Prisons, Program Statement, OPI OGC/LCI,

Number 5050.50, January 17, 2019, Compassionate Release/Reduction in Sentence: Procedures

for Implementation of 18 U.S.C. §§ 3582 and 4205(g), at 5.




                                                     3
           Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 4 of 10




       It is important to note that a defendant who meets all the criteria for compassionate

release consideration listed above is not thereby automatically entitled to a sentence

modification. She is simply eligible for a sentence modification. The court confronted with a

compassionate release motion is still required to consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its discretion, compassionate

release is not warranted because Section 3553(a) factors override, in any particular case, what

would otherwise be extraordinary and compelling circumstances.

        Goode ' s Request to the BOP for Compassionate Release

        In December 2018, Goode submitted a "Compassionate Release Request" to the BOP at

 FMC Carswell based on her medical conditions, which include what Goode has described as

 "end stage renal disease," "renal anemia," "hyperthyroidism," "hypertension," as "Stage Five

 renal failure. " (Mot. at 2). On January 9, 2019, the BOP denied that request because "currently,

 you do not meet the criteria for a Reduction in Sentence based on Medical Circumstances -

 Terminal Medical Condition" noting, in particular, that Goode did not have a life expectancy of

  18 months or less and was capable of independent living within the BOP facility. (Dkt. 489, Ex.

  A at I). Goode filed an appeal of the denial , which was denied for substantially the same

  reasons by the Warden on February 20, 2019. (Id. at 2-3).

        According to the medical director, Dr. Charles Langham, the request was denied

  because Goode does not meet BOP "terminal medical criteria." According to Dr Langham:

        I have reviewed Ms. Goode's Bureau of Prisons Electronic Medical Records. Ms.
        Goode has a medical history of hypertension, anemia, dependence on dialysis, and
        chronic lower back and knee pain. She currently undergoes dialysis treatment
        three times per week and is evaluated by a contract nephrologist every two weeks .
        Ms. Goode is presently responding well to dialysis treatment. Presently, Ms.
        Goode's life expectancy is greater than eighteen months and she does not have an
        end of life trajectory . Additionally, based on my review of the available records,
        there has not been a recommendation for Ms . Goode to undergo a kidney


                                                 4
           Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 5 of 10




       transplant. In the event that Ms. Goode were deemed a good candidate for a
       kidney transplant and an appropriate organ donor were identified, the BOP has
       procedures for consideration of organ transplantation outlined in the BO P's
       Program Statement 6031 .04, Patient Care.

       At this time, based on my review of records, Ms. Goode does not meet the criteria
       of a terminal medical condition under the BO P's Program Statement 5050.50,
       Compassionate Release/Reduction in Sentence: Procedures for Implementation of
       18 U.S.C. §§ 3582 and 4205(g).

(Letter from Charles Langham, M.D. dated October 21, 2019 (Govt. Exhibit A).

        Goode appealed the facility's determination to the BOP Regional Director. The

 Regional Director denied the appeal noting:

        As the Warden explained, staff reviewed your case and determined you were
        inappropriate for RIS. Although you have serious medical conditions, your
        conditions do not meet terminal criteria, you independently perform activities
        of daily living, and you have no functional limitations.

(Letter from Eric D. Wilson, Acting Reginal Director, dated April 5, 2019).

        Goode's Motion for Compassionate Release in the District Court

        On September 5, 2019, Goode filed her first compassionate release motion with the

 court pursuant to 18 U.S.C. § 3582 and the First Step Act. (Dkt. 489). She claimed that

 "hypertension kidney disease [] has destroyed her kidney function and has left [her] in End

 Stage Organ Failure needing a kidney transplant." Goode says that she is in need of a

 transplant and "has siblings that are willing to donate a kidney" but that "FMC Carswell is

 not able to offer to the Defendant a kidney transplant." (Id. at 3-4). In a reply letter to the

 Court, Goode disputed Dr. Langham's suggestion that kidney transplant was not indicated:

       The reason that the specialist will not recommend a transplant for Ms. Goode is
       because the contract doctors that work for the Bureau of Prisons are not permitted
       to go outside the scope that the Bureau of Prisons has in place without the
       permission from Washington. If this contract doctor was seeing Ms. Goode in the
       real world he most certainly would have recommended a transplant to cure her
       disease when one came available.


                                                  5
           Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 6 of 10




       [I have] been receiving dialysis treatments for the past 3 years .... [and]
       deteriorating more and more every day. Ms. Goode now spends 24 hours a day in
       a wheel chair because of bone issues in her knees and back. Ms. Goode is
       experiencing bone and muscle deterioration because her kidney disease causes
       weakening of the joints and bones because her body does not supply the calcium
       her bones need to keep them strong. This cause brittle and soft bones making her
       susceptible to broken hips and knees. When Ms . Goode arrived at FMC Carswell
       she was not in a wheel chair and will spend the rest of her life in a wheel chair
       until she can get a transplant. After a transplant Ms. Goode will have months if
       not years of rehabilitation to strengthen her bones and muscles so she may some
       day walk again. So when Dr. Langham in his letter states she is responding well
       to dialysis, I guess if you think that responding well from a wheel chair is
       responding well than I would think that is his opinion but not the opinion of the
       woman that when she arrived here could walk but is now confined to a wheel
       chair.

(ECF #492, Goode Reply Letter, dated November 5, 2019).

         With respect to the Section 3553(a) factors, Goode claimed she "is a non-violent

 offender and has learned her lesson" adding that since sentencing she has "married a Pastor

 of her church and fully intends on following the laws of society and of the church." (Id. at 5).

         In opposing the motion, the Government relied principally on Goode ' s BOP medical

 records and the representation of BOP physician, Charles Langham, that Goode did not meet

 the criteria for compassionate release based on her medical condition.

         The Court agreed with the Government's position. While there was no denying Ms .

 Goode had significant medical issues, the Court determined that her condition at the time had not

 substantially diminished her ability to provide self-care within the environment of a correctional

 facility , and that she was responding well to BOP provided medical treatment. The "terminal"

 nature of Goode's condition was no different than it was when the Court imposed sentence-




                                                    6
              Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 7 of 10




    she had been diagnosed with "end stage kidney disease" and was receiving dialysis. 2

    Important to the Court's calculus in denying the motion was that I had already discounted

    Goode's sentence by more than eight years below the bottom of her Guidelines range,

    principally because of her poor renal health. The Court believed at the time that a further

    reduction in her already significantly reduced sentence would tend to undermine the

    sentencing goals set forth in Section 3553(a). I ultimately concluded that, "as long as the



2 According to the presentence report prepared by the Probation Department, Goode was first diagnosed with kidney
failure in 2015 , or after her participation in the charge conduct began. (PSR ~ 87.) Her sentencing submission
included correspondence from a treating physician that described the condition as "hypertension
complicated by Stage V Chronic Kidney Disease," and that due to her "extremely impaired Renal Function, she is
approaching End Stage Renal Disease." (Ex. E to Sentencing Submission). As the sentencing date approached,
Goode was in need of dialysis multiple times each week to maintain her kidney function . Indeed, sentencing was
adjourned several times over nine months at defendant's request to accommodate her ongoing medical care.
When Goode finally appeared for sentence, she pleaded with the Court to spare her a prison sentence: "I am trying
to get a kidney. My family will give me one. They don't do it in the BOP." (Tr. I0). While I did not grant her
request to completely avoid a term of imprisonment, I sentence her to a significantly lesser period of incarceration
than I was inclined to do for someone with her level of culpability (Defendant was a career offender within the
meaning of the U.S. Sentencing Guidelines and had an applicable Guidelines range of 151 to 188 months '
imprisonment.). As I said at the time of sentence, many similarly situated co-defendants had received sentences of
up to 120 months' imprisonment, "[y ]our peculiar circumstance is that you have a disease that is fatal unless treated,
treated properly and appropriately, and while I know that there are fine medical facilities run by the Bureau of
Prisons, I am also aware of the fact that you will probably get better medical care out here than you would get in
there." (Tr. 12-13). However, I ultimately concluded that:

          I can't see my way clear to saying you're done, time-served, I can't do it. The crime is
          too serious. What I am going to propose is sentencing you to a below- guidelines
          sentence and setting a very long surrender date, like maybe six months or a year, while
          we work out this kidney transplant thing, in the hope that we can have you off dialysis
          before you have to do time. I think that's in a world of really bad alternatives, I think that
          is the best alternative I can come up with . . . .

          I am under no illusion that giving a long surrender date in the hope you will be able to get
          a kidney transplant will end your medical problems. Transplants have rejection issues and
          they have all kinds of issues, and those issues are life-long and I recognize that. I do
          believe that the Bureau of Prisons is capable in its medical facilities of dealing with many
          of those issues, including dialysis if it has to be. If a transplant doesn't come through and
          it has to be, it is my hope that by setting a long surrender date, you will be able to
          ameliorate the impact of the health conditions.

          That said, it is my belief that Ms. Goode's time in prison will be more difficult than the
          time spent by other people because of her health issues and the fallout from them. For
          that reason , I consider it appropriate to impose a variance sentence.

(Tr. 15-16). I sentenced Goode to 48 months' imprisonment and allowed her to remain out an additional eight
months. She never received a transplant. She surrendered and commenced her sentence in February 2018 .

                                                               7
          Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 8 of 10




BOP is capable of caring for her medical needs, Goode should serve out the balance of her

sentence."

       The Specter of COVID has Altered the Calculus

       Goode ' s renewed application for compassionate release, presents new, extraordinary

and compelling circumstances that the Court could not have anticipated when sentencing Ms.

Goode or when denying her previous application for compassionate release: the COVID-19

Pandemic, the overwhelming surge of the virus in Texas, and the risk it poses to her

debilitating chronic illnesses. Positions previously taken by the Government and the Court as

to Ms. Goode's risk and health, as weighed against her criminal conduct, are no longer

viable. No longer can it be argued in this case that the sentencing factors set forth at 18

U.S.C. §3553(a)- such as providing just punishment, avoiding unwarranted disparities, and

promoting respect for the law-outweigh Goode's health concerns. When viewed now in the

context of COVID-19, it can no longer be argued that Goode' s medical condition does not

present an extraordinary and compelling basis warranting her release. Moreover, it would be

laughable now to argue that Goode would be safer in a Texas BOP medical facility than she

would be at home in New York City. Ms. Goode is incarcerated at FMC Carswell in Fort

Worth, Texas, the BOP facility with the second highest number of inmates diagnosed with

COVID-19. See bop.gov/coronavirus (On July 21st, the BOP website reported the following

COVID-19 statistics for FMC Carswell: 510 inmates and 3 staff members tested positive, 3

inmates had died, and 4 inmates had recovered, but, inexplicably, as of August 5, 2020, the

BOP website reported that FMC Carswell has 150 inmates who have tested positive, 4 inmate




                                                8
                Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 9 of 10




    deaths, and 392 inmates who have "recovered" from COVID-19). 3 The abominable COVID-

    19 statistics at FMC Carswell suggests that the trust this Court once placed in the BOP to care

    for an inmate with Goode's complicated health conditions is no longer warranted.

           BOP medical records suggest that Ms. Goode has become increasingly debilitated as a

    result of her kidney failure . This life-altering and life-threatening medical condition,

    diagnosed during the pendency of her case, has increased her fragility, necessitating her use

    of a wheelchair. She is at increased heightened risk in becoming infected with COVID-19,

    and , if infected by the virus, suffering a severe outcome. Justice no longer demands that she

    remain incarcerated in a BOP facility; never mind a BOP facility that has the second highest

    number of infected inmates.

               Goode Has a Viable Release Plan

               Ms. Goode has provided an appropriate release plan to serve the remainder of her

    sentence at home under conditions of supervised release. Upon her release, Ms. Goode will

    reside with her fiance, Lionel Green, at 163 West 145th Street in Manhattan. Mr. Green has

    been employed for the past 35 years by Columbia Presbyterian Hospital in its food service

    department and is also a pastor. Mr. Green resides in a two-bedroom apartment, permitting

    Ms. Goode to isolate away from her husband for two weeks when she arrives. Ms. Goode

    would resume dialysis treatment (currently three times per week) at a community facility near

    her home. Medicaid would provide round trip transportation, although Mr. Greene will likely

    escort Ms. Goode home. According to the physician who will be treating Goode upon her

    release:

          Ms. Goode will be able to resume her weekly hemodialysis treatments in a

3
  After dealing with numerous compassionate release motions over the last several months, I have learned that BOP
statistical reporting for a particular facility does not always present a clear picture of, or necessarily comport with ,
the actual infection rate at that facility.

                                                           9
            Case 1:14-cr-00810-CM Document 514 Filed 08/10/20 Page 10 of 10




       community facility where patients are tested regularly for COVID-19
       infection, and if found to be infected, are separated and treated at
       temporary hemodialysis unit if they do not warrant hospitalization. These
       precautions will not only limit Ms. Goode's potential exposure but provide
       for appropriate medical care in the event it is necessary.

 Defense Memo dated August 7, 2020, Exhibit C, Declaration of Jordan G. Nestor, at     ,s.
       Conclusion

       Ganeene Goode ' s sentence is reduced to time served, pursuant to 18 U.S.C.

 §3582(c)(l)(A)(i), as amended by the First Step Act, based on extraordinary and compelling

 reasons-    her increased risk of ( 1) contracting COVID-19 while incarcerated at FMC

 Carswell, and (2) in light of her declining health, suffering a severe outcome should she

 contract the virus.

       This constitutes the order of the Court.

Dated : August 10, 2020


                                              Colleen McMahon
                                                Chief Judge


By ECF to Counsel

By First Class Mail:

Ganeene Goode, Registration No .: 39456-054
FMC CARSWELL
FEDERAL MEDICAL CENTER
P.O. BOX 27137
FORT WORTH, TX 76127




                                                  10
